DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (US 9,728,890).
In regard to claim 1, Nakai et al. discloses an electrical connector 1A, to which a single wire 21 is to be connected, the electrical connector 1A to be electrically connected to a counterpart connector, and the electrical connector 1A comprising: 
a housing 3;
a terminal 2 to which the single wire 21 is to be connected, the terminal 2 being provided in the housing 3; and
a holding member 5 for holding the single wire 21 in a given extending direction, the holding member being mounted to an end part of the housing 3, the end part being on a side of the housing 3 at which the single wire 21 is connected, wherein the terminal 2 has a single wire 
the holding member 5 has a leading-out part (see illustrated drawing below) to lead out the single wire 21 from an inside of the housing 3 to an outside of the housing 3; and the leading-out part is configured to lead out the single wire 21 being bent and extending in the given extending direction so as to cross an axis direction of the tip paid of the single wire 21 connected to the single wire connecting part.

In regard to claim 2, Nakai et al. discloses the leading-out part has a pair of wall parts 22 to abut against the single wire 21 such that the tip part of the single wire 21 does not rotate around the axis of the tip part.

In regard to claim 3, Nakai et al. discloses the single wire connecting part comprises a pair of contact spring parts pinching the tip part of the single wire 21 from both sides of the single wire 21.

In regard to claim 4, Nakai et al. discloses the holding member 5 has an engaging part 54, 55 to engage with an engaged part 37, 38 provided on a side face of the housing 3, and the engaging part 54, 55 is provided at a position being adjacent to the leading-out part.

In regard to claim 5, Nakai et al. discloses the holding member 5 has a pressing face 57 extending in a direction being perpendicular to the axis direction of the tip part of the single wire 21.

[AltContent: connector][AltContent: textbox (single wire insertion part)]

[AltContent: textbox (counterpart terminal connecting part)][AltContent: connector][AltContent: textbox (single wire connecting part)][AltContent: connector]
    PNG
    media_image1.png
    317
    300
    media_image1.png
    Greyscale


[AltContent: textbox (leading-out part)][AltContent: arrow]
    PNG
    media_image2.png
    490
    509
    media_image2.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 5,560,981).
In regard to claim 1, Ito discloses an electrical connector, to which a single wire W is to be connected, the electrical connector to be electrically connected to a counterpart connector, and the electrical connector comprising: 
a housing 11;
a terminal T to which the single wire W is to be connected, the terminal T being provided in the housing 11; and
a holding member 12 for holding the single wire W in a given extending direction, the holding member 12 being mounted to an end part of the housing 11, the end part being on a 
the holding member 12 has a leading-out part 12a1 to lead out the single wire W from an inside of the housing 11 to an outside of the housing 11; and the leading-out part is configured to lead out the single wire W being bent and extending in the given extending direction so as to cross an axis direction of the tip paid of the single wire W connected to the single wire connecting part.
[AltContent: textbox (counterpart terminal connecting part)]
[AltContent: connector][AltContent: textbox (single wire connecting part)][AltContent: textbox (single wire insertion part)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    368
    487
    media_image3.png
    Greyscale


Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landis et al. (US 2008/0108246 A1).
In regard to claim 1, Landis et al. discloses an electrical connector, to which a single wire 105 is to be connected, the electrical connector to be electrically connected to a counterpart connector, and the electrical connector comprising: 
a housing 400;
a terminal 100 to which the single wire 105 is to be connected, the terminal 100 being provided in the housing 400; and
a holding member 1000 (fig. 25) for holding the single wire 105 in a given extending direction, the holding member 1000 being mounted to an end part of the housing 400, the end part being on a side of the housing 400 at which the single wire 105 is connected, wherein the terminal 100 (figures 1 and 2) has a single wire insertion part 117 having an inserting port 205 into which a tip part 107 of the single wire 105 is inserted; a single wire connecting part 201 to be electrically connected to the tip part 107 of the single wire 105; and a counterpart terminal connecting part 303 to be electrically connected to a counterpart terminal of the counterpart connector;
the holding member 1000 has a leading-out part 1101 (see illustrated drawing below) to lead out the single wire 105 from an inside of the housing 400 to an outside of the housing 400; and the leading-out part 1101 is configured to lead out the single wire 105 being bent and extending in the given extending direction so as to cross an axis direction of the tip paid of the single wire 105 connected to the single wire connecting part.

In regard to claim 6, Landis et al. discloses the holding member 1000 further has a second leading-out part 1101, and in a case that the single wire 105 is bent in a second direction other than the extending direction of the single wire being led out in the leading-out 

In regard to claim 7, Landis et al. discloses the holding member 1000 further has a third leading-out part (see illustrated drawing below), and in a case that the single wire 105 extends along the axis direction of the tip part 107 of the single wire 105, the third leading-out part is configured to lead out the single wire 105 in the axis direction of the tip part 107 of the single wire 105.
[AltContent: textbox (third leading part is a straight bore)][AltContent: textbox (leading part as claimed in claim 1 (side groove 1101))][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    569
    659
    media_image4.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
3/25/2021
/THO D TA/Primary Examiner, Art Unit 2831